940 F.2d 1583
1991-2 Trade Cases   69,559
In re CEMENT AND CONCRETE ANTITRUST LITIGATION.STATE OF ARIZONA, Plaintiff-Appellant,v.CITY OF AUSTIN, et al., Plaintiffs-Appellees,andPortland Cement Association, et al., Defendants,v.ARC CORPORATION, et al., Class Members-Appellees.STATE OF CALIFORNIA, Plaintiff-Appellant,v.PORTLAND CEMENT ASSOCIATION, et al., Defendants-Appellees.STATE OF MINNESOTA, Plaintiff-Appellant,v.PORTLAND CEMENT ASSOCIATION, et al., Defendants-Appellees.ARIZONA SLUMP BLOCK, INC., Plaintiff-Appellant,v.PORTLAND CEMENT ASSOCIATION;  City of Austin, et al.,Defendants-Appellees.SMITH & GREEN CORPORATION, Plaintiff-Appellant,v.PORTLAND CEMENT ASSOCIATION;  City of Austin, et al.,Defendants-Appellees.STATE OF ALABAMA, Plaintiff-Appellant,v.PORTLAND CEMENT ASSOCIATION, et al., Defendants-Appellees.
Nos. 84-2865, 85-1670 and 85-1722 to 85-1724.
United States Court of Appeals,Ninth Circuit.
Aug. 28, 1991.

Thomas Greene, Deputy Atty. Gen., Sacramento, Cal., Patricia A. Cutler, Deputy Atty. Gen., San Francisco, Cal., Thomas F. Catania, Jr., Special Asst. Atty. Gen., St. Paul, Minn., James Prude, Asst. Atty. Gen., Montgomery, Ala., for plaintiffs-appellants States of Cal., Minn., and Ala.
Kenneth R. Reed and Dee Ann Mowry Rogers, Phoenix, Arizona, for plaintiff-appellant State of Ariz.
Carl W. Divelbiss, Phoenix, Ariz., for plaintiffs-appellants Arizona Slump Block, Inc. and Smith & Green Corp.
David J. Leonard and David H. Nix, Tucson, Ariz., for class members-appellees Allied Concrete, Inc., et al.
Kurt W. Melchior, San Francisco, Cal., for class members-appellees Arc Corp. and its subsidiaries.
Ralph E. Hunsaker, Phoenix, Ariz., for plaintiff-appellant Arizona Slump Block, Inc.
ON REMAND FROM THE UNITED STATES SUPREME COURT
Before WALLACE, Chief Judge, and HUG, and BRUNETTI, Circuit Judges.

ORDER

1
The mandate of the United States Supreme Court certified on April 18, 1989, in California v. ARC America Corp., 490 U.S. 93, 109 S.Ct. 1661, 104 L.Ed.2d 86, reversed the judgment of this court.  Accordingly, we vacate our opinion at 817 F.2d 1435 (9th Cir.1987), reverse the district court, and remand to the district court for further proceedings which are consistent with the opinion of the Supreme Court.